Exhibit 10.03

LOEWS CORPORATION

[FORM OF DIRECTOR RESTRICTED STOCK UNIT AWARD NOTICE]1

THIS DIRECTOR RESTRICTED STOCK UNIT AWARD NOTICE (this “Notice”) is made as of
the grant date set forth below (the “Grant Date”) and evidences the grant of the
Award set forth below by Loews Corporation, a Delaware corporation (the
“Company”), to the individual named below (the “Grantee”). Capitalized terms not
defined herein shall have the meanings ascribed to them in the Loews Corporation
2016 Incentive Compensation Plan (the “Plan”).

 

Name of Grantee:    [                            ] Grant Date:   
[                    ] Number of RSUs:    [            ] Vesting Date:    First
Anniversary of the Grant Date

1.    Grant of Awards. The Company hereby grants to the Grantee Restricted Stock
Units (“RSUs”) as set forth herein, subject to the terms and conditions of this
Notice and the Plan. This Notice shall constitute the Award Terms for purposes
of the Plan.

2.    Form of Payment and Vesting.

(a)    Payment. Each RSU granted under this Notice shall, subject to the vesting
schedule set forth above and the other terms herein, represent the right to
receive one share of Stock. Any RSUs that become vested shall thereafter be
payable in accordance with Section 2(b).

(b)    Timing and Manner of Payment after Vesting of RSUs.

(i)    The “Vesting Date” for the RSUs shall be the applicable date set forth
above.

(ii)    Except as provided in Section 3(c), within thirty (30) days following
the vesting of this Award, the Company shall deliver to the account of the
Grantee a number of shares of Stock equal to the number of RSUs subject to this
Award (including any additional RSUs accrued under Section 4(b) of this Notice)
that vests (rounded down to the nearest whole share in the aggregate) plus the
amount of any deferred cash accrued under Section 4(b) of this Notice in respect
thereof, unless such RSUs are terminated or are forfeited pursuant to this
Notice or the Plan or unless the Company has elected in its discretion to settle
such vested RSUs in cash in lieu of Stock.

(iii)    In accordance with Section 3(a) of this Notice, the vesting schedule in
this Notice requires continued employment or service with the Company or one of
its Subsidiaries through the Vesting Date as a condition to the vesting of the
applicable portion of this Award and the rights and benefits under this Notice.
Except as provided in Sections 3(b) and (c), employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or service as
provided in this Notice or under the Plan.

 

1 

Note: The terms set forth in this Form of Award Notice apply to outstanding and
future awards.



--------------------------------------------------------------------------------

(iv)    The Grantee may be permitted to elect to defer receipt of payment
related to the RSUs (including RSUs and deferred cash accrued under Section 4(b)
of this Notice), to the extent permitted by and in accordance with a separate
deferral program.

(v)    Notwithstanding anything to the contrary in this Notice, the Company
reserves the right, at its sole discretion, to settle any vested RSU by cash
payment in lieu of Stock. If the Company elects to settle any RSU in cash, the
amount of cash to be paid by the Company in settlement shall be determined by
multiplying (a) the number of vested RSUs to be settled in cash, by (b) the Fair
Market Value of a share of Stock as of the applicable vesting date.

3.    Forfeitures.

(a)    Termination of Service. Except as provided in Sections 3(b) and
(c) below, if the Grantee’s employment or service with the Company and/or its
Subsidiaries terminates prior to a Vesting Date for any reason, the Award shall
be forfeited as of the date of such termination of employment or service.

(b)    Death or Disability. If the Grantee’s employment or service with the
Company and/or its Subsidiaries terminates on account of death or Disability,
the Award shall become fully vested as of the date of such termination of
employment or service and shall be paid in accordance with Section 2(b) above.

(c)    Retirement. If the Grantee’s service with the Company and/or its
Subsidiaries terminates on account of Retirement (as defined below), the Award
shall become fully vested as of the date of such termination of service, and
shall be paid within thirty (30) days of the Grantee’s date of termination of
service. The term “Retirement” means the Grantee has served as a non-employee
director of the Board for a period of five (5) years or more.

4.    Dividend and Voting Rights.

(a)    Limitation on Rights. The RSUs and the deferred cash amounts credited
pursuant to Section 4(b) are bookkeeping entries only. Notwithstanding
Section 5(d) of the Plan, the Grantee shall have no rights as a stockholder of
the Company, no dividend rights (except as expressly provided in Section 4(b))
and no voting rights with respect to the RSUs or any shares of Stock underlying
or issuable in respect of the RSUs until such shares of Stock are actually
issued to and held of record by the Grantee pursuant to the terms of this
Notice. Notwithstanding Section 5(d) of the Plan, no adjustments will be made
for dividends or other rights of a holder for which the record date is prior to
the date of issuance of the stock certificate or book entry evidencing such
shares of Stock (except as expressly provided in Section 4(b) below).

(b)    Dividends. Any deferred cash or RSUs credited pursuant to this
Section 4(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original RSUs to which they relate. No
crediting of cash or RSUs shall be made pursuant to this Section 4(b) with
respect to any RSUs that, as of the record date for that dividend, have either
been paid or have terminated or been forfeited pursuant to this Notice.



--------------------------------------------------------------------------------

(i)    Cash Dividends. As of any date that the Company pays a cash dividend on
its Stock:

(a)    Unless the Board or the Committee determines to grant dividend equivalent
rights with respect to any such cash dividend in the manner set forth in
Section 4(b)(i)(b) below, the Company shall credit to a deferred account in the
name of the Grantee an amount equal to the amount of such cash dividend on the
number of shares remaining subject to the RSUs on the record date for such
dividend. Notional interest will accrue on all amounts credited to such account
from the date of the dividend payment to the date the RSUs and cash are
delivered to the Grantee pursuant to Section 2. The applicable interest rate for
such amount during each calendar year (or portion thereof) shall be equal to the
yield on the one-year Treasury note, as published in the Wall Street Journal, on
the first business day of that calendar year.

(b)    If the Board or the Committee determines to grant dividend equivalent
rights with respect to such cash dividend, the Company shall credit the Grantee
with additional RSUs determined by dividing (1) the amount of the cash dividend
on the number of shares remaining subject to the RSUs on the record date for
such dividend, by (2) the closing price per share of the Stock on the payment
date for such dividend.

(ii)    Stock Dividend Equivalents. As of any date that the Company pays a Stock
dividend on its Stock, the Company shall credit the Grantee with an additional
number of RSUs equal to the number of shares of Stock that would have been
issued with respect to a number of shares of Stock equal to the number of RSUs
outstanding on the record date for such dividend.

5.    RSU Award Subject to Plan. This Award is granted under and subject to and
governed by the terms and conditions of this Notice and the terms and conditions
of the Plan, which are incorporated herein by reference. In the event of any
conflict between this Notice and the Plan, the Plan shall control unless
specifically stated otherwise in this Notice. In the event of any ambiguity in
this Notice, any term that is not defined in this Notice, or any matters as to
which this Notice is silent, the Plan shall govern.

6.    Tax Withholding. To the extent applicable, the Company shall withhold from
the Grantee’s Award or other compensation any required taxes, including social
security and Medicare taxes, and federal, state and local income tax, with
respect to the income arising from the vesting or payment in respect of any RSUs
under this Notice. The Company shall have the right to require the payment of
any such taxes before delivering any shares of Stock upon the vesting of any
RSU. The Grantee may elect at least six (6) months prior to any vesting event to
have any such withholding obligations satisfied by: (i) delivering cash;
(ii) delivering part or all of the withholding payment in previously owned
shares of Stock; and/or (iii) irrevocably directing the Company to reduce the
number of shares that would otherwise be issued to the Grantee upon the vesting
of the Award by that number of whole shares of Stock having a Fair Market Value,
determined by the Company, in its sole discretion, equal to the amount of tax to
be withheld in such amount that will not cause adverse accounting consequences
for the Company and is permitted under applicable withholding rules promulgated
by the Internal Revenue Service or another governmental entity in satisfaction
of a Grantee’s tax obligations. Absent a specific election to the contrary by
the Grantee, such withholding obligations shall be satisfied pursuant to the
method described in clause (iii) of the preceding sentence or, at any time a
withholding payment is required but no shares of Stock are being issued to the
Grantee at such time, through withholding from any other cash payment to the
Grantee, as determined by the Company in its sole discretion.



--------------------------------------------------------------------------------

7.    Section 409A Compliance. It is the intention of the Company and the
Grantee that all payments, benefits and entitlements received by the Grantee
under this Notice be provided in a manner that does not impose any additional
taxes, interest or penalties on the Grantee with respect to such payments,
benefits and entitlements under Section 409A of the Code, and its implementing
regulations (“Section 409A”), and the provisions of this Notice shall be
construed and administered in accordance with such intent. Each of the Company
and the Grantee has used, and will continue to use, their best reasonable
efforts to avoid the imposition of such additional taxes, interest or penalties,
and the Company and the Grantee agree to work together in good faith to amend
this Notice, and to structure any payment, benefit or other entitlement received
by the Grantee hereunder, in a manner that avoids imposition of such additional
taxes, interest or penalties while preserving the affected payment, benefit or
entitlement to the maximum extent practicable and maintaining the basic
financial provisions of this Notice without violating any applicable requirement
of Section 409A.

8.    Governing Law. This Notice shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware applicable
to agreements made and to be performed wholly within the State of Delaware.

9.    Binding on Successors. The terms of this Notice shall be binding upon the
Grantee and upon the Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.

10.    Transferability. The RSUs shall not be treated as property or as a trust
fund of any kind. This Award, including the RSUs subject to this Award, is not
transferable except as permitted by the Plan.

11.    Entire Agreement. This Notice and the Plan contain the entire agreement
and understanding between the parties as to the subject matter hereof.

12.    Notices. All notices and other communications under this Notice shall be
in writing and shall be given by hand delivery to the other party or confirmed
fax or overnight courier, or by postage paid first class mail, addressed as
follows:

If to the Grantee:

The address of his or her principal residence as it appears in the Company’s
records.



--------------------------------------------------------------------------------

If to the Company:

Loews Corporation

667 Madison Avenue

New York, NY 10065

Attention: Corporate Secretary

Facsimile: (212) 521-2997

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 12. Notice and communications shall be
effective when actually received by the addressee if given by hand delivery or
confirmed fax, when deposited with a courier service if given by overnight
courier, or two (2) business days following mailing if delivered by first class
mail.

13.    Amendment. This Notice may not be modified, amended or waived except by
an instrument in writing signed by the Company and the Grantee. The waiver by
either party of compliance with any provision of this Notice shall not operate
or be construed as a waiver of any other provision of this Notice, or of any
subsequent breach by the other party of a provision of this Notice.

14.    Authority of the Administrator. The Plan is administered by the
Committee, which shall have full authority to interpret and construe the terms
of the Plan and this Notice. The determination of the Committee administrator as
to any such matter of interpretation or construction shall be final, binding and
conclusive.

15.    No Rights to Continuation of Service. Nothing in the Plan or this Notice
shall confer upon the Grantee any right to continue providing service to the
Company or any Subsidiary thereof or shall interfere with or restrict the right
of the Company to terminate the Grantee’s service at any time for any reason.

16.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any Section.

Effective as of the Grant Date, the Company has caused this Notice to be
executed on its behalf by a duly authorized officer.

LOEWS CORPORATION

By:     Name:   Title:  